Citation Nr: 0013903	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania





THE ISSUE

Entitlement to service connection for schizophrenia and 
depression.





ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1959 to October 1962.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for service connection for schizophrenia and 
depression.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).

For the reasons discussed below, the Board finds the claim 
well grounded and remands it to the RO for further 
development and consideration.


FINDINGS OF FACT

1.  There were no signs or symptoms of a psychiatric disorder 
of any sort noted during the veteran's December 1958 service 
enlistment medical evaluation, and his parents received a 
letter and certificate from the United States Marine Corps 
in January 1959 indicating that he successfully had passed 
the mental, moral, and physical examinations required for 
acceptance into the military.

2.  The veteran began serving on active duty in the Marine 
Corps in January 1959.

3.  The veteran was hospitalized during service, in June 
1962, with a preliminary diagnosis of schizophrenic reaction, 
catatonic type; in August 1962, after receiving treatment for 
several weeks, his doctors revised his diagnosis to schizoid 
personality.  A medical board concluded that this problem 
existed prior to his enlistment into the military, and had 
not been aggravated during service.

4.  The veteran subsequently was medically discharged from 
the military, in October 1962, due to the severity of his 
psychiatric impairment.

5.  There is competent medical evidence of record indicating 
that veteran was hospitalized after service, in 1969, for 
treatment of psychiatric illness, and that he had received 
additional treatment for paranoid schizophrenia and 
depression on a number of subsequent occasions during the 
years since-beginning in January 1974 and continuing, on an 
ongoing basis, to the present.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for schizophrenia and depression.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that, contrary to the conclusion drawn by 
the RO, he did not have a psychiatric disorder of any sort 
prior to entering the military.  Rather, he began to 
experience psychiatric problems while on active duty.  He 
also alleges that he has continued to experience psychiatric 
symptoms-on an ongoing basis-during the years since his 
discharge from service, thereby warranting a grant of 
service connection based on direct or presumptive incurrence 
in service.  He also argues that, even if it is determined 
that he had a psychiatric disorder prior to service, it still 
became appreciably worse during service--beyond its natural 
progression, and thereby warranting service connection based 
on aggravation of a preexisting condition.

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military, or for disability that is 
attributable to a preexisting injury or disease that was 
aggravated during service beyond its natural progression.  
See 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  
Psychoses such as schizophrenia will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  When disease is shown as chronic 
in service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

A veteran who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  If the veteran meets this burden, then VA has a 
duty to assist him or her in developing the evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).

A claim is well grounded if it is plausible, meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims 
(Court)-formerly, the United States Court of Veterans 
Appeals-has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.

In this case, the report of the veteran's December 1958 
service enlistment medical evaluation does not reflect any 
signs or symptoms of a psychiatric disorder of any sort-
including schizophrenia or depression.  Also, other evidence 
of record indicates that his parents received a letter and 
certificate in January 1959 from the United States Marine 
Corps indicating that the veteran had successfully passed the 
mental, moral, and physical examinations required for 
acceptance into the military.  He began serving on active 
duty in January 1959.

In June 1962, however, during the third year of his period of 
service, the veteran was admitted to the sick list at the 
dispensary of the United States Naval Weapons Station 
in Yorktown, Virginia, with a preliminary diagnosis of 
schizophrenic reaction, catatonic type.  The following day, 
he was transferred to the neuropsychiatric clinic at the 
United States Naval Hospital in Portsmouth, Virginia, 
and admitted as an inpatient for further treatment, 
evaluation, and disposition.  During his initial mental 
status examination, he indicated, among other things, that he 
"wanted to be out of the Corps" because he was increasingly 
unhappy and increasingly aware of his inability to adjust to 
military life (e.g., taking orders, getting along with any of 
his superior officers, etc.).  He reportedly had had 10 or 12 
disciplinary actions taken against him, in addition to 2 
summary courts-martial, the second of which resulted from 
falsifying official statements-resulting in 15 days of 
confinement which he was serving at the time of his hospital 
admission.  He also indicated that he enlisted in the 
military after a broken engagement with his girlfriend, and 
that he regretted that decision.  He said that his parents 
were strict disciplinarians.  He went on to note that, during 
his high school years, he was "a rather shy individual," 
that his grades were generally in the high average level, 
that he had minimal participation in extracurricular 
activities, and that he had a fairly good relationship with 
all of his teachers.  (He since has submitted copies of his 
high school records as confirmation of this and support for 
his current appeal; they show, among other things, that he 
was a member of the Glee Club (Operetta).)  During his stay 
in the hospital, he was cooperative with his treatment 
program and did not present any management problems.  His 
doctors observed that he clearly showed schizoid tendencies, 
and a medical board subsequently determined that his episode 
of decompensation and his limited ego strength precluded him 
from continuing on active duty as a useful member of the 
military due to his unsuitability.

In August 1962, the medical board revised the veteran's 
diagnosis from schizophrenic reaction to schizoid 
personality.  The medical board also determined that his 
psychiatric impairment existed prior to his enlistment into 
the military, that it had not been aggravated during service, 
that it was not contracted in the line of duty, and that it 
was not the result of his own willful misconduct.  The 
medical board apprised him of its findings and 
their recommendation that he be medically discharged from the 
military due to the severity of his psychiatric impairment.  
Consequently, he was medically discharged from the military 
in October 1962.

There is also medical evidence of record indicating the 
veteran again was hospitalized after service, initially in 
1969, for treatment of psychiatric symptoms that were very 
similar or identical to those that he had experienced 
while on active duty in the military.  These medical records 
indicate that he has received additional treatment for 
paranoid schizophrenia (and depression) on a number of 
occasions during subsequent years-beginning in January 1974 
and continuing, on an ongoing basis, to the present.  A 
reasonable inference that may be made from reading some of 
these medical records is that the psychiatric problems 
experienced in the years following the veteran's separation 
from service may be related to the problems he experienced in 
service, especially in light of the clinical assessments made 
during service.  Consequently, the Board views the veteran's 
claim as capable of substantiation or plausible.  In other 
words, his claim is well grounded.  To this extent, his 
appeal is granted.


ORDER

The veteran has submitted a well-grounded claim of service 
connection for schizophrenia and depression; his appeal is 
granted to this extent.


REMAND

The RO, in its decision on the veteran's claim, has concluded 
that the veteran had a psychiatric disorder prior to entering 
the military which was not aggravated during service beyond 
its natural progression.  However, he contends otherwise-
pointing out that there was absolutely no clinical evidence 
whatsoever of a psychiatric disorder (of any sort) during his 
December 1958 service enlistment medical evaluation, which 
even the Marine Corps acknowledged in the January 1959 letter 
and certificate to his parents.  He says that he first 
experienced symptoms of a psychiatric nature while on 
active duty.  But he also claims that, even if it ultimately 
is determined that he had a psychiatric disorder prior to 
service, which he does not concede was necessarily the case, 
it nevertheless was aggravated during service beyond its 
natural progression, thereby warranting a grant of service 
connection.  He also points out that he has continued to 
receive ongoing treatment for his psychiatric impairment 
during the years since he was medically discharged from the 
military, which confirms that it is chronic.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

Temporary or intermittent flare-ups during service of a 
preexisting condition are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Also, in accordance with VA 
regulation, a personality disorder generally cannot be 
service connected because it is not considered to be a 
disease or injury within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  However, service 
connection is permissible for a personality disorder in 
certain very limited instances where there is competent 
medical evidence indicating it was "aggravated" during 
service by "superimposed" disease or injury.  See Carpenter 
v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 
3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 4.127 (1999).  
This is especially important to note in this case because, 
since service, the veteran has received treatment on a number 
of different occasions for paranoid schizophrenia-which is 
not a personality disorder-but rather, a psychosis subject 
to presumptive service connection as a chronic condition.  
See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137 ; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Records show that he received 
treatment for paranoid schizophrenia while hospitalized from 
January to February 1974 at the Conemaugh Valley Memorial 
Hospital in Johnstown, Pennsylvania.  According to the 
records of that admission, he also earlier had been 
hospitalized in 1969 at a mental hospital in Iowa for 
identical or similar symptoms.  There also have been numerous 
additional diagnoses of paranoid schizophrenia (and 
depression) during the years since, including while receiving 
treatment at the Conemaugh Hospital on various subsequent 
occasions during 1980, 1981, and 1982, and while receiving 
ongoing treatment at several other mental health clinics, 
including the Somerset State Psychiatric Hospital and Good 
Samaritan Hospital from 1982 until 1997.  Also, a VA 
psychiatrist who examined the veteran in January 1998 in 
connection with his current appeal diagnosed chronic paranoid 
schizophrenia.

Because there clearly is medical evidence of relevant 
psychiatric symptoms and treatment during service, and on 
various occasions during the years since his discharge from 
the military, the veteran obviously has the condition he is 
alleging, and has for quite some time.  Therefore, evidence 
of current disability is not at issue.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The dispositive 
issues, instead, are whether his paranoid schizophrenia 
(and/or depression) initially was manifested during service, 
or rather, existed prior to his enlistment into the military, 
as determined by the medical board.  But, even if it is 
determined that a psychiatric disorder existed prior to 
service, the question of whether there was aggravation of the 
preexisting condition during service (beyond its natural 
progression) still would have to be addressed, and the 
medical evidence currently of record is not sufficient to do 
so-particularly since the VA psychiatrist who examined the 
veteran in January 1998 did not give any indication 
whatsoever of his impressions concerning either direct or 
presumptive incurrence in service or, alternatively, 
aggravation of a preexisting condition.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. §§ 3.304(b), 3.306; see also Miller v. West, 
11 Vet. App. 345 (1998); Bagby v. Derwinski, 1 Vet. App. 225 
(1991); Verdon v. Brown, 8 Vet. App. 529 (1996); 
Crowe v. Brown, 7 Vet. App. 238 (1994); Paulson v. Brown, 7 
Vet. App. 466 (1995); Doran v. Brown, 6 Vet. App. 283 (1994).  
Thus, the VA examiner should be given an opportunity to 
submit an addendum to the report of that evaluation, if 
possible, and, if not, the veteran should undergo another 
psychiatric evaluation to obtain a medical opinion addressing 
these issues.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Russo v. Brown, 9 Vet. App. 46 (1996); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Gregory v. Brown, 8 
Vet. App. 563 (1996).

Also, other evidence of record, including the report of the 
January 1998 VA psychiatric evaluation, indicates that the 
veteran is receiving supplemental security income (SSI) 
and/or disability benefits from the Social Security 
Administration (SSA)-possibly due to the severity of his 
psychiatric illness.  Hence, the records pertaining to his 
claim with that agency should be obtained as they, too, may 
be helpful in adjudicating his current appeal with VA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the claim for service connection is REMANDED to 
the RO for the following development and consideration:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all records considered by that agency 
in awarding the veteran disability 
benefits and/or supplemental security 
income, including a copy of the decision 
itself.

2.  If possible, the RO should have the 
VA psychiatrist who examined the veteran 
in January 1998 submit an addendum to the 
report of that evaluation giving a 
medical opinion as to the medical 
probabilities that:  a) the veteran had a 
psychiatric disorder, including a 
personality disorder (schizoid 
personality) and/or a psychosis (paranoid 
schizophrenia) prior to service; 
b) if he had a personality disorder or 
other psychiatric impairment prior to 
service, that it increased in severity 
while he was on active duty beyond its 
natural progression (and, in the case of 
the personality disorder, by 
"superimposed" disease or injury); 
c) the personality disorder (schizoid 
personality) noted in service was 
indicative of an underlying acquired 
psychiatric disorder; and d) schizoid 
features noted in service were an early 
manifestation of the psychosis (paranoid 
schizophrenia) or depression that have 
been diagnosed on several occasions 
during the years since service.  If it is 
not possible to have that VA examiner 
submit an addendum to the report of his 
earlier evaluation, then the RO should 
schedule the veteran for another VA 
psychiatric evaluation to obtain a 
medical opinion responding to these 
questions.  In any event, since the 
purpose of the examination is to resolve 
the question of whether the veteran has a 
psychiatric disorder as a result of his 
service in the military, to the extent 
possible, the examiner should set forth 
his/her findings and opinions in a report 
demonstrating a discussion of the 
evidence and conclusions in this regard.  
It also is imperative that he/she review 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
The examination report must be 
typewritten and include all examination 
findings and the rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for service connection.  
The RO should not limit its analysis and 
discussion to a personality disorder 
(schizoid personality), although that 
also is necessary-but rather, should 
also consider his possible entitlement to 
service connection for the psychosis 
(paranoid schizophrenia) and depression 
that have been diagnosed on the numerous 
occasions since service.  The RO must 
base its decision on consideration of all 
of the pertinent evidence of record, 
including that added to the record since 
it last considered the claim.  

5.  If the benefit sought on appeal by 
the veteran continues to be denied, then 
he should be furnished a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument concerning the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


